Filed 4/28/22 P. v. Terrell CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT


    THE PEOPLE,
                                                                                             F081782
           Plaintiff and Respondent,
                                                                               (Super. Ct. Nos. F19905005,
                    v.                                                                 F18907484)

    NOLAN TANNER TERRELL,
                                                                                          OPINION
           Defendant and Appellant.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Fresno County. Francine
Zepeda, Judge.
         Francine R. Tone, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Rob Bonta, Attorney General, Lance E. Winters, Chief Assistant Attorney
General, Michael P. Farrell, Assistant Attorney General, Louis M. Vasquez, Amanda D.
Cary, Jennifer Oleksa and Kari Mueller, Deputy Attorneys General, for Plaintiff and
Respondent.
                                                        -ooOoo-



*        Before Levy, Acting P. J., Smith, J. and DeSantos, J.
       Defendant Nolan Tanner Terrell contends on appeal that (1) the trial court abused
its discretion in denying his Romero1 motion to dismiss a prior felony “strike” conviction
within the meaning of the “Three Strikes” law (Pen. Code, §§ 667, subds. (b)–(i),
1170.12, subds. (a)–(d));2 and (2) his sentence on count 1 in case No. F19905005 must be
vacated and his case remanded for resentencing in light of Senate Bill No. 567’s
(2021–2022 Reg. Sess.) (Senate Bill 567) amendments to section 1170, subdivision (b).
We vacate defendant’s sentence and remand for resentencing in light of amended
section 1170, subdivision (b). In all other respects, we affirm.
                              PROCEDURAL SUMMARY
       Case No. F18907484
       On November 1, 2018, the Fresno County District Attorney filed a complaint in
case No. F18907484 charging defendant with corporal injury to a cohabitant with a prior
(§ 273.5, subd. (f)(1); count 1) and assault by means likely to produce great bodily injury
(§ 245, subd. (a)(4); count 2). Defendant pled no contest to count 1. In exchange, the
People dismissed count 2. Defendant was sentenced to 365 days in custody at the Fresno
County jail. Defendant was subsequently sentenced to five years in prison for a violation
of probation to be served concurrently with case No. F19905005.
       Case No. F19905005
       On January 7, 2020, the Fresno County District Attorney filed an amended
complaint in case No. F19905005 charging defendant with two counts of corporal injury
to a cohabitant with a prior (§ 273.5, subd. (f)(1); counts 1 & 6), dissuading a witness
from testifying (§ 136.1, subd. (a)(1); count 2), and four counts of contempt of court in a
pending case (§ 166, subd. (c)(1); counts 3–5 & 7). It was also alleged that defendant had
a prior strike conviction (§§ 667, subds. (b)–(i), 1170.12,


1      People v. Superior Court (Romero) (1996) 13 Cal.4th 497 (Romero).
2      All statutory references are to the Penal Code unless otherwise noted.


                                             2.
subds. (a)–(d)). Defendant pled no contest to counts 1 and 2 and admitted the prior strike
and prior domestic violence conviction allegations; in exchange, the People dismissed the
remaining counts. At sentencing, the court denied defendant’s Romero motion and
sentenced defendant to 14 years in state prison.
       On October 6, 2020, defendant filed a notice of appeal. On March 1, 2021, we
granted defendant’s motion to construe the notice of appeal to include case
No. F18907484.
                                          FACTS3
       In case No. F18907484, defendant’s girlfriend, CV,4 reported a domestic violence
incident, where defendant became angry because she was ignoring him speaking to her
while she attempted to sleep. When CV asked defendant to stop speaking, defendant got
on top of her and placed his hands on her throat, causing her to be unable to breath. She
felt as if she was going to die. Defendant let go of CV when he saw that CV was
bleeding from her lips. CV sustained visible injuries, including a red mark on her neck, a
swollen red lip, and a swollen right pinky finger. When questioned by officers, defendant
denied a physical altercation occurred. Defendant was later arrested in connection with
this incident.
       In case No. F19905005, defendant contacted CV multiple times over the course of
several months, in violation of a criminal protective order that was in place from case
No. F18902484. Defendant harassed and physically assaulted CV on multiple occasions.
He threatened to go to her home and break items in her house; he insulted, pushed,
head-butted, kicked, kneed, and chased her around the home and would not allow her to
leave; he caused her to fall to the floor twice; and he grabbed her arms and held her down


3      Because there was no jury trial in this case, the statement of facts for each case is
based on the probation officer’s report.
4      Defendant’s girlfriend will be referred to as “CV” (confidential victim).


                                              3.
before walking out of the room as he stated that she was “ ‘weak and would not call the
police.’ ” Injuries that CV sustained from these incidents included bruises on her right
upper arm and forearm, right elbow, right thigh, left upper arm and forearm, scratches to
her mid-back, and a laceration between her eyebrows.
       Defendant was subsequently arrested. Once again, defendant denied any
altercations with CV had occurred. After his arrest, defendant sent a letter to his mother
from the Fresno County jail asking her to tell CV not to testify or go to court, and to say
that CV was lying.
                                      DISCUSSION
I.     Romero Motion
       Defendant contends the trial court abused its discretion when it denied his Romero
motion to dismiss his prior strike conviction. The People disagree. We agree with the
People.
       A. Background
       As part of the plea agreement, defendant admitted he had been convicted of a
strike offense in 2011, for felony first degree burglary of an inhabited dwelling. (§§ 459,
460, subd. (a).) On August 11, 2020, defendant invited the court by oral motion to strike
his 2011 prior strike conviction pursuant to section 1385 and Romero, supra, 13 Cal.4th
497.
       The trial court denied defendant’s Romero motion, concluding that the strike
conviction was not remote in time considering his extensive criminal history both before
and after his prior strike offense, including multiple domestic violence offenses; that his
offenses had been consistently increasing in seriousness from misdemeanors to his 2011
felony prior strike conviction for first degree burglary of an inhabited dwelling, which it
considered to be a very serious offense, calling it “violent”; his subsequent domestic
violence offense after the prior strike conviction, including his felony domestic violence
offenses in the related case No. F18907484, culminating in the circumstances of the

                                             4.
present felony domestic violence offense; that he had violated felony probation in case
No. F18907484; and that he had been given the opportunity to go to a treatment program,
but failed to attend.
       B. Law
       The intent of the Three Strikes law is “ ‘to ensure longer prison sentences and
greater punishment for those who commit a felony and have been previously convicted of
serious and/or violent felony offenses.’ ” (People v. Strong (2001) 87 Cal.App.4th 328,
337, fn. omitted (Strong).) The Three Strikes law establishes a sentencing norm for
longer sentences for repeat offenders and “carefully circumscribes the trial court’s power
to depart from this norm,” requiring the trial court to explicitly justify its decision to
depart from it. (People v. Carmony (2004) 33 Cal.4th 367, 378 (Carmony).) “In doing
so, the law creates a strong presumption that any sentence that conforms to these
sentencing norms is both rational and proper.” (Ibid.) “[A] trial court does not abuse its
discretion unless its decision is so irrational or arbitrary that no reasonable person could
agree with it.” (Id. at p. 377.)
       When exercising its limited discretion to dismiss a prior strike conviction, the trial
court must look at the totality of the circumstances to determine whether the person falls
outside the spirit of the Three Strikes law. (In re Saldana (1997) 57 Cal.App.4th 620,
626; see Strong, supra, 87 Cal.App.4th at p. 336 [The “spirit” of a law refers to the
general meaning or purpose of the law.].) It must determine whether “in light of the
nature and circumstances of [the defendant’s] present felonies and prior serious and/or
violent felony convictions, and the particulars of his background, character, and
prospects, the defendant may be deemed outside the [Three Strikes] scheme’s spirit, in
whole or in part, and hence should be treated as though he had not previously been
convicted of one or more serious and/or violent felonies.” (People v. Williams (1998) 17
Cal.4th 148, 161.) The extent of a defendant’s criminal record is “ ‘undeniably
relevant’ ” to the factors outlined in Williams. (People v. Garcia (1999) 20 Cal.4th 490,

                                               5.
500–501.) The sentence imposed by the trial court is, also, itself a factor when deciding a
defendant’s prospects for committing future crimes because the defendant will have
fewer opportunities to commit crimes while incarcerated. (People v. Gaston (1999) 74
Cal.App.4th 310, 315.)
        It is the defendant’s burden to provide the trial court with evidence to support his
Romero motion. (People v. Lee (2008) 161 Cal.App.4th 124, 129.)
       C. Analysis
       The trial court did not abuse its discretion in denying defendant’s Romero motion
to dismiss his 2011 prior strike conviction. Based on the record before the trial court at
the time of its ruling, its denial of defendant’s motion is “not so irrational or arbitrary that
no reasonable person could agree with it.” (See Carmony, supra, 33 Cal.4th at p. 377.)
The trial court clearly considered the “the entire picture” when denying defendant’s
motion to dismiss his prior strike and defendant falls squarely within the spirit of the
Three Strikes law “ ‘to ensure longer prison sentences and greater punishment for those
who commit a felony and have been previously convicted of serious and/or violent felony
offenses.’ ” (See Strong, supra, 87 Cal.App.4th at p. 337, fn. omitted; see People v.
Alvarez (1997) 14 Cal.4th 968, 975.)
       The trial court was not required to explicitly state its reasons for denying
defendant’s motion. (See Carmony, supra, 33 Cal.4th at p. 378.) However, it did discuss
defendant’s “ ‘present felonies and prior serious and/or violent felony convictions,’ ” and
the particulars of his “ ‘background, character, and prospects,’ ” which weighed against
dismissing defendant’s 2011 prior strike conviction. (See Carmony, at p. 377.) The trial
court outlined the factors that it considered from the record before it at the time of the
motion, such as defendant’s probation report detailing defendant’s extensive criminal
history, which included numerous domestic violence offenses against both CV and other
victims, both before and after his 2011 prior strike conviction; the increasing seriousness



                                               6.
of his offenses; his violation of felony probation in case No. F18907484; and his failure
to avail himself of the treatment program he was directed by the trial court to attend.
       Defendant’s probation report considered by the trial court showed that defendant
had numerous criminal convictions: disorderly conduct (§ 647, subd. (f)) in 2005;
vandalism and possession/manufacture/sale of dangerous weapons (§§ 594,
subd. (b)(2)(a), 12020) in 2007; driving under the influence of alcohol/drugs (Veh. Code,
§ 23152, subd. (a)) in 2007; driving while license suspended/revoked and speed in excess
of 55 m.p.h. maximum (Veh. Code, §§ 14601.2, subd. (a), 22349, subd. (b)) in 2008;
driving while license suspended/revoked (Veh. Code, § 14601.1, subd. (a)) in 2008;
battery on a spouse/cohabitant (§ 243, subd. (e)(1)) in 2009; driving while license
suspended/revoked (Veh. Code, § 14601.1, subd. (a)) in 2009; corporal injury of a
spouse/cohabitant (§ 273.5, subd. (a)) in 2011; battery on a spouse/cohabitant (§ 243,
subd. (e)(1)) in 2011; his prior strike conviction for felony first degree burglary of an
inhabited dwelling (§§ 459, 460, subd. (a)) in 2011; vandalism, attempt to dissuade a
witness, terrorist threats, assault with force and possible great bodily injury, and corporal
injury of a spouse/cohabitant (§§ 594, subd. (b)(2)(a), 136.1, subd. (b)(1), 422, 245,
subd. (a)(4), 273.5, subd. (a)) in 2012; driving under the influence of alcohol over
0.08 percent (Veh. Code, § 23152, subd. (b)) in 2017; as well as the offenses for which
defendant violated his felony probation in case No. F18907484.
       The record before the trial court did not indicate whether there was another person
present during defendant’s first degree burglary of an inhabited dwelling for which he
received his 2011 prior strike conviction, such that it could be classified as “violent” as
the trial court misstated when it outlined its reasons for denying defendant’s Romero
motion. However, we need not address this argument by defendant because the totality
of circumstances considered by the trial court, discussed above, overwhelmingly support
the trial court’s ruling that defendant falls squarely within the spirit of the Three Strikes
law. Defendant’s criminal record and other factors relied upon by the trial court strongly

                                              7.
support the trial court’s denial of defendant’s Romero motion when considering the entire
picture.
       Defendant also argues that the trial court improperly found that his prior strike
conviction was not sufficiently remote in time to be dismissed. However, “[i]n
determining whether a prior conviction is remote, the trial court should not simply
consult the Gregorian calendar with blinders on.” (People v. Humphrey (1997) 58
Cal.App.4th 809, 813; see People v. Solis (2015) 232 Cal.App.4th 1108, 1124 [a prior
strike conviction is not properly stricken merely because it is 30 years old].) “To be sure,
a prior conviction may be stricken if it is remote in time. In criminal law parlance, this is
sometimes referred to as ‘washing out.’ [Citations.] The phrase is apt because it carries
the connotation of a crime-free cleansing period of rehabilitation after a defendant has
had the opportunity to reflect upon the error of his or her ways.” (Humphrey, at p. 813.)
Here, defendant did not live a legally blameless life either before or after his prior strike
conviction. The trial court noted that throughout defendant’s criminal career, he had
“eight or nine” domestic violence convictions, both against CV and other victims, as well
as another conviction for dissuading his domestic violence victim from testifying as a
witness against him. Three of his convictions were in the interim period between the
2011 prior strike conviction and the current offenses. The trial court also noted that his
offenses had increased in seriousness over time, from misdemeanors before his 2011
prior strike conviction, up to the most recent felony offenses at issue here. Thus,
defendant’s prior strike conviction is not so remote that he falls outside the spirit of
Three Strikes law.
       The trial court’s reliance on these factors, along with the presumption that denial
of a Romero motion is a proper exercise of discretion, convince us that, when looking at
the entire picture, the trial court’s denial of defendant’s motion was not an abuse of
discretion. (See Carmony, supra, 33 Cal.4th at p. 378). The trial court’s decision was
not “so irrational or arbitrary that no reasonable person could agree with it.” (Carmony,

                                              8.
at p. 377.) Defendant falls squarely within the spirit of the Three Strikes law. (See
Williams, supra, 17 Cal.4th at p. 161; Strong, supra, 87 Cal.App.4th at p. 336.)
II.    Senate Bill 567
       Defendant contends the trial court’s sentence to the upper term on count 1 in case
No. F19905005 should be vacated and remanded in light of Senate Bill 567’s
amendments to section 1170, subdivision (b). The People argue that although Senate
Bill 567’s amendments to section 1170, subdivision (b), apply here, vacating defendant’s
sentence and remanding the case for resentencing is unnecessary because the trial court
relied on defendant’s prior criminal history, in accordance with section 1170,
subdivision (b)(3), in imposing the upper term on count 1 in case No. F19905005. We
remand defendant’s case for resentencing.
       A.     Background
       In case No. F19905005, the trial court sentenced defendant to the upper term of
five years. In case No. F18907484, defendant was sentenced to the middle term of
two years. Both sentences were doubled as a result of defendant’s 2011 prior strike
conviction, resulting in an aggregate sentence of 14 years.
       Defendant admitted one prior strike offense, first degree burglary of an inhabited
dwelling, from 2011. At the time of the plea, no factual basis was stated on the record.
There was no preliminary hearing held from which a factual basis could be made. The
following exchange occurred:

              “THE COURT: Factual basis?

              “[DEFENSE COUNSEL]: By defense.

              “[THE PEOPLE]: By the People, Judge.”
       The facts supporting this conviction are found only in the probation report, which
summarizes facts from a police report. There are no statements made by defendant.




                                             9.
       Defendant also admitted a prior domestic violence conviction. The facts
supporting this conviction are found in the probation report, which summarizes facts
from a police report. The only statement made by defendant which was reported in the
probation report was: “ ‘Since they are recommending a treatment program, I would like
to attend West Care because that program really helped me. I heard the facility is closing
soon, so if I can do three months inpatient and the remainder on outpatient.’ ”
       The probation report for case No. F19905005 considered by the trial court also
showed that defendant had numerous criminal convictions: disorderly conduct (§ 647,
subd. (f)) in 2005; vandalism and possession/manufacture/sale of dangerous weapons
(§§ 594, subd. (b)(2)(a), 12020) in 2007; driving under the influence of alcohol/drugs
(Veh. Code, § 23152, subd. (a)) in 2007; driving while license suspended/revoked and
speed in excess of 55 m.p.h. maximum (Veh. Code, §§ 14601.2, subd. (a), 22349,
subd. (b)) in 2008; driving while license suspended/revoked (Veh. Code, § 14601.1,
subd. (a)) in 2008; battery on a spouse/cohabitant (§ 243, subd. (e)(1)) in 2009; driving
while license suspended/revoked (Veh. Code, § 14601.1, subd. (a)) in 2009; corporal
injury of a spouse/cohabitant (§ 273.5, subd. (a)) in 2011; battery on a spouse/cohabitant,
(§ 243, subd. (e)(1)) in 2011; his prior strike conviction for felony first degree burglary of
an inhabited dwelling (§§ 459, 460, subd. (a)) in 2011; vandalism, attempt to dissuade a
witness, terrorist threats, assault with force and possible great bodily injury, and corporal
injury of a spouse/cohabitant (§§ 594, subd. (b)(2)(a), 136.1, subd. (b)(1), 422, 245,
subd. (a)(4), 273.5, subd. (a)) in 2012; driving under the influence of alcohol over
0.08 percent (Veh. Code, § 23152, subd. (b)) in 2017; as well as the offenses for which
defendant violated his felony probation in case No. F18907484.
       The trial court sentenced defendant to the upper term on count 1 in case
No. F19905005, citing defendant’s criminal history as a factor in aggravation. The trial
court stated:



                                             10.
               “Additionally, it’s a crime of violence. [¶] … [¶]

               “Okay. I’m looking at his record. He has eight or nine domestic
       violence cases. Initially they were misdemeanors, but I think he kept
       getting more and more cases. [Defendant’s prior strike conviction in] 2011
       is a [section] 459/460[, subdivision (a) first degree burglary of an inhabited
       dwelling]. Violent case. … I consider that offense to be aggravated and
       it’s considered a crime of violence. So the fact that he admitted that, I am
       going to double any term I give him by that.”

               “He has another case where he did—is that the case I think I have in
       front of me, also a violation case where he also has a case there. He has
       been given opportunities to not only go to a program, West Care, get some
       assistance there, and he hasn’t availed himself of that. I just find that, and I
       don’t often find that I should give an aggravated term, but I find that in this
       case I should. That is what I’m going to impose.”
       B.      Law
       On October 8, 2021, Senate Bill 567 was signed into law. It amends the
determinate sentencing law, section 1170, subdivision (b), which delineates the trial
court’s authority to impose one of three statutory terms of imprisonment, known as the
lower, middle, or upper terms, by making the middle term the presumptive sentence for a
term of imprisonment, unless certain circumstances exist. (See Stats. 2021, ch. 731,
§ 1.3, adding § 1170, subd. (b)(1), (2).) Effective January 1, 2022, under the newly
amended law, the trial court may impose an upper term sentence only where there are
circumstances in aggravation, and the facts underlying all of the aggravating
circumstances have been stipulated to by the defendant or found true beyond a reasonable
doubt by a jury or court trial. (Ibid.) However, under section 1170, subdivision (b)(3),
the trial court,

       “may consider the defendant’s prior convictions in determining sentencing
       based on a certified record of conviction without submitting the prior
       convictions to a jury.” (§ 1170, subd. (b)(3).)
       Under amended section 1170, subdivision (b)(5), the trial court must “set forth on
the record the facts and reasons for choosing the sentence imposed. The court may not



                                             11.
impose an upper term by using the fact of any enhancement upon which sentence is
imposed under any provision of law.” (§ 1170, subd. (b)(5).)
         C.    Analyis
         Senate Bill 567 went into effect on January 1, 2022. Absent evidence to the
contrary, the Legislature intends amendments to statutes that reduce the punishment for a
particular crime to apply to all defendants whose judgments are not yet final on the
amendment’s operative date. (People v. Superior Court (Lara) (2018) 4 Cal.5th 299,
307–308 [discussing In re Estrada (1965) 63 Cal.2d 740]; People v. Brown (2012) 54
Cal.4th 314, 323.) The “consideration of paramount importance” is whether the
amendment lessens punishment. (Estrada, at p. 744.) If so, the “inevitable inference [is]
that the Legislature must have intended that the new statute” apply retroactively.
(Estrada, at p. 745.) As Senate Bill 567’s amendments to section 1170, subdivision (b),
lessen punishment, and there is no indication that the Legislature intended it to apply
prospectively only, the new law must be retroactively applied. Therefore, the amendment
to section 1170, subdivision (b), applies to all cases not final on Senate Bill 567’s
effective date. (Estrada, at pp. 745–746; People v. Flores (2022) 73 Cal.App.5th 1032,
1039.)
         As defendant contends, defendant’s case was not final on January 1, 2022, and he
was sentenced to the upper term on count 1 in case No. F19905005 under the former
section 1170. We agree. Defendant is entitled to the benefit of Senate Bill 567.
         Here, defendant’s sentence to the upper term on count 1 in case No. F19905005 by
the trial court is not consistent with the requirements of Senate Bill 567’s amendment to
section 1170, subdivision (b), because the record does not reflect that the trial court relied
upon certified records of defendant’s prior convictions, and because the trial court
considered factors outside the records of conviction that were not admitted by defendant
or proved beyond a reasonable doubt.



                                             12.
       The trial court clearly considered defendant’s criminal history as a factor in favor
of sentencing defendant to the upper term for count 1 in case No. F19905005. When it
determined that it was sentencing defendant to the upper term, the trial court stated, “I’m
looking at his record. He has eight or nine domestic violence cases. Initially they were
misdemeanors, but I think he kept getting more and more cases. [Defendant’s prior strike
conviction in] 2011 is a [section] 459/460[, subdivision (a) first degree burglary of an
inhabited dwelling.] … So the fact that he admitted that, I am going to double any term I
give him by that.” Under amended section 1170, subdivision (b)(3), a trial court may
only consider the defendant’s prior convictions in determining sentencing based on a
certified record of conviction without submitting the prior convictions to a jury. (§ 1170,
subd. (b)(3).) If the prior convictions are not included in the record in a certified record
of conviction, then they must be proven by a jury. (Ibid.) In this case, the trial court
relied on neither, but only on the probation report summarizing defendant’s criminal
history.
       The trial court’s statement also shows that it relied on the probation report not only
for defendant’s criminal history, but also to prove the facts underlying defendant’s prior
convictions. However, under amended section 1170, subdivision (b), the facts underlying
all aggravating circumstances must be stipulated to by the defendant or found true
beyond a reasonable doubt by a jury or court trial. (§ 1170, subd. (b)(2).) Here, they
were not. The underlying facts of defendant’s prior convictions were contained only in
the probation report, which summarizes facts from a police report.
       The trial court relied not only on defendant’s criminal history, but also other
factors, as discussed above, when imposing the upper term on count 1 in case
No. F19905005. As the record does not reflect that the trial court considered a certified
record of his prior convictions and there was no jury or court trial to prove the underlying
facts upon which the trial court also stated that it relied, we must vacate defendant’s



                                             13.
sentence and remand for resentencing in light of section 1170, subdivision (b). We
express no opinion on how the trial court should rule.
                                     DISPOSITION
      The sentence is vacated and the matter is remanded for resentencing in light of
amended section 1170, subdivision (b).




                                           14.